DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  thereon should be thereof (line 25).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  RI12 is a C1-C1 alkyl (lines 29-30).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a film which comprises or consists essentially of in line 7.  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988) [see MPEP 2111.03].  It is unclear if the film is open-ended the inclusion of other materials or if the scope of the claim is limited to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, therefore claim 1 is indefinite.  Accordingly, dependent claims 2-20 are indefinite.  For the purpose of examination, the film will be interpreted as using the transitional term comprising.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation ketones, and the claim also recites acetone, methyl ethyl ketone, etc. which is the narrower statement of the range/limitation.  In the present instance, claim 7 recites the broad recitation carboxyl, and the claim also recites -COOH which is the narrower statement of the range/limitation.  In the present instance, claim 7 recites the broad recitation C2-C4 alkylacrylic acid, and the claim also recites ethylacrylic acid, propylacrylic acid, butylacrylic acid which is the narrower statement of the range/limitation.   In the present instance, claim 7 recites the broad recitation azlactone-containing vinylic monomers, and the claim also recites 2-vinyl-4,4-dimethyl-1,3-oxazolin-5-one, 2- isopropenyl-4,4-dimethyl-1,3-oxazolin-5-one, 2-vinyl-4-methyl-4-ethyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-butyl-1,3-oxazolin-5-one, 2-vinyl-4,4-dibutyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-dodecyl-1,3-oxazolin-5-one, 2-isopropenyl-4,4-diphenyl-1,3- oxazolin-5-one, 2-isopropenyl-4,4-pentamethylene-1,3-oxazolin-5-one, 2-isopropenyl-4,4- tetramethylene-1,3-oxazolin-5-one, 2-vinyl-4,4-diethyl-1,3-oxazolin-5-one, 2-vinyl-4-methyl- 4-nonyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-phenyl-1,3-oxazolin-5-one, 2- isopropenyl-4-methyl-4-benzyl-1,3-oxazolin-5-one, 2-vinyl-4,4-pentamethylene-1 ,3- oxazolin-5-one, and 2-vinyl-4,4-dimethyl-1,3-oxazolin-6-one, with 2-vinyl-4,4-dimethyl-1,3- oxazolin-5-one (VDMO) and 2-isopropenyl-4,4-dimethyl-1,3-oxazolin-5-one (IPDMO) which is the narrower statement of the range/limitation.  In the present instance, claim 7 recites the broad recitation aziridinyl C1-C12 alkyl (meth)acrylate, and the claim also recites 2-(1-aziridinyl) ethyl (meth)acrylate, 3-(1-aziridinyl) propyl (meth)acrylate, 4-(1- aziridinyl) butyl (meth)acrylate, 6-(1-aziridinyl) hexyl (meth)acrylate, or 8-(1-aziridinyl) octyl (meth)acrylate which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation carboxyl, and the claim also recites -COOH which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation secondary amino group, and the claim also recites -NHR° in which R° is H or C1-C10 alkyl which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation acid halide group, and the claim also recites -COX, X= Cl, Br, or I which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation halide group, and the claim also recites -X, X= Cl, Br, or I which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation chain transfer agent, and the claim also recites thiol-containing compound which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation C2-C4 alkylacrylic acid, and the claim also recites ethylacrylic acid, propylacrylic acid, butylacrylic acid which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation (meth)acryloyl halides, and the claim also recites CH2=CH—COX or CH2=CCH3—COX, X= Cl or Br which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation azlactone-containing vinylic monomers, and the claim also recites 2-vinyl-4,4-dimethyl-1,3-oxazolin-5-one, 2- isopropenyl-4,4-dimethyl-1,3-oxazolin-5-one, 2-vinyl-4-methyl-4-ethyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-butyl-1,3-oxazolin-5-one, 2-vinyl-4,4-dibutyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-dodecyl-1,3-oxazolin-5-one, 2-isopropenyl-4,4-diphenyl-1,3- oxazolin-5-one, 2-isopropenyl-4,4-pentamethylene-1,3-oxazolin-5-one, 2-isopropenyl-4,4- tetramethylene-1,3-oxazolin-5-one, 2-vinyl-4,4-diethyl-1,3-oxazolin-5-one, 2-vinyl-4-methyl- 4-nonyl-1,3-oxazolin-5-one, 2-isopropenyl-4-methyl-4-phenyl-1,3-oxazolin-5-one, 2- isopropenyl-4-methyl-4-benzyl-1,3-oxazolin-5-one, 2-vinyl-4,4-pentamethylene-1 ,3- oxazolin-5-one, and 2-vinyl-4,4-dimethyl-1,3-oxazolin-6-one, with 2-vinyl-4,4-dimethyl-1,3- oxazolin-5-one (VDMO) and 2-isopropenyl-4,4-dimethyl-1,3-oxazolin-5-one (IPDMO) which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation aziridinyl C1-C12 alkyl (meth)acrylate, and the claim also recites 2-(1-aziridinyl) ethyl (meth)acrylate, 3-(1-aziridinyl) propyl (meth)acrylate, 4-(1- aziridinyl) butyl (meth)acrylate, 6-(1-aziridinyl) hexyl (meth)acrylate, or 8-(1-aziridinyl) octyl (meth)acrylate which is the narrower statement of the range/limitation.  In the present instance, claim 8 recites the broad recitation acetal-containing vinylic monomers, and the claim also recites acrolein, methacrolein, crotonaldehyde, acrolein dimethyl acetal, acrolein diethyl acetal, methacrolein dimethyl acetal, methacrolein diethyl acetal, methyl vinyl ketone, 3-methyl-3- buten-2-one, 3-penten-2-one, ethyl vinyl ketone, propyl vinyl ketone, isopropyl vinyl ketone, vinyl butyl ketone, tert-butyl vinyl ketone, iso-butyl vinyl ketone, methyl allyl ketone which is the narrower statement of the range/limitation.  In the present instance, claim 9 recites the broad recitation polyvinylpyrrolidone, and the claim also recites polyvinylpyrrolidone having a molecular weight of from 4000 to 20000 which is the narrower statement of the range/limitation.  In the present instance, claim 11 recites the broad recitation about 0.035 to about 0.15, and the claim also recites about 0.040 to about 0.12, even more preferably from about 0.045 to about 0.10 which is the narrower statement of the range/limitation.  In the present instance, claim 16 recites the broad recitation about 15% to about 55%, and the claim also recites from about 20% to about 50%, even more preferably from about 25% to about 45% which is the narrower statement of the range/limitation.  In the present instance, claim 16 recites the broad recitation about 35% to about 65%, and the claim also recites about 40% to about 65%, more preferably from about 45% to about 65% which is the narrower statement of the range/limitation.   In the present instance, claim 16 recites the broad recitation about 2.0% or less, %, and the claim also recites about 1.5% or less, more preferably from about 0.1% to about 1.2% which is the narrower statement of the range/limitation.  In the present instance, claim 16 recites the broad recitation about 5% to about 15%, and the claim also recites about 6% to about 14%, more preferably from about 7% to about 13%, even more preferably from about 8% to about 12% which is the narrower statement of the range/limitation.   In the present instance, claim 16 recites the broad recitation from 0 to about 16%, and the claim also recites from 0 to about 14%, more preferably from 0 to about 12% which is the narrower statement of the range/limitation.  In the present instance, claim 16 recites about 0.1% to about 2.0%, and the claim also recites about 0.2% to about 1.75%, more preferably from about 0.3% to about 1.5%, even more preferably from about 0.4% to about 1.25% which is the narrower statement of the range/limitation.  In the present instance, claim 19 recites the broad recitation about 1 to about 24 hours, and the claim also recites about 1 to about 12 hours which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Regarding claims 8-9, 11, 14, 16, and 19 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth [see MPEP 2173.05(d)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2018/0079889).
Regarding claim 20:  Chiang et al. (US ‘889) discloses silicone hydrogel contact lenses [abstract], wherein Example 3 [Ex. 3; 0165-0168] forms a hydrogel top coating of PAA-x-(PAE and poly(AAm-co-AA)) {polyacrylic acid-x-(polyamidoamine-epichlorohydrin and poly(acrylamide-co-acrylic acid))} on the silicone hydrogel (SiHy) lens of Example 2 [Ex. 3; 0165-0168].  Chiang et al. (US ‘889) discloses the SiHy contact lenses of Example 2 [Ex. 2; 0160-0164; Composition II] are prepared from a monomer mixture containing 34 parts monomethacryloxypropyl terminated polydimethylsiloxane, 6 parts glycerol polydimethylsiloxane, 40 parts 1-vinyl-2-pyrrolidinone (NVP), 10 parts methyl methacrylate, 10 parts ethyleneglycol methyl ether methacrylate, 0.4 parts triethyleneglycol dimethacrylate, 0.1 parts allyl methacrylate, 1.0 parts Norbloc, 0.5 parts Vazo 64, 0.01 parts reactive blue 247 and 1 parts tert-amyl alcohol [Ex. 2; 0160-0164; Composition II]. The resulting colored lens {via reactive blue 247} is dip coated in a PAA solution [0164].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the claimed method of producing a colored silicone hydrogel contact lens.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767